                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 JAMAL DUPREE ADAMS,

                 Petitioner,
           v.                            Case No. 18-13036
                                         Hon. Terrence G. Berg
 SHERRY BURT,

                 Respondent.


        OPINION AND ORDER DENYING PETITIONER’S
            MOTION TO STAY THE PROCEEDINGS
I.   Introduction

     This is a habeas case brought pursuant to 28 U.S.C. § 2254.

Michigan prisoner Jamal Dupree Adams (“Petitioner”) was convicted of
assault with intent to commit murder, Mich. Comp. Laws § 750.83;

carjacking, Mich. Comp. Laws § 750.529a; unlawful imprisonment, Mich.

Comp. Laws § 750.349b, and possession of a firearm during the

commission of a felony, Mich. Comp. Laws § 750.227b, following a jury

trial in the Wayne County Circuit Court. He was sentenced to concurrent

terms of 31 to 60 years imprisonment on the assault and carjacking

convictions, a concurrent term of 10 to 15 years imprisonment on the

unlawful imprisonment convictions, and a concurrent term of two years

imprisonment on the felony firearm conviction in 2015.
      In his current pleadings, Petitioner raises claims concerning the

effectiveness of trial counsel, the conduct of the prosecutor, the great

weight of the evidence, and the sufficiency of the evidence. The matter is

before the Court on Petitioner’s motion to stay the proceedings so that he
may return to the state courts and exhaust additional claims concerning

the prosecutor’s alleged false statements at trial and failure of trial and

appellate counsel to contest the issue. For the reasons stated, the Court
denies Petitioner’s motion.

II.   Background

      Petitioner’s convictions arise from his assault and non-fatal

shooting of a friend in Detroit, Michigan on December 4, 2014. Following

his convictions and sentencing, Petitioner filed an appeal of right with

the Michigan Court of Appeals raising the claims contained in his current
habeas petition. The Michigan Court of Appeals denied relief on those

claims and affirmed Petitioner’s convictions. People v. Adams, No.

329385, 2017 WL 1289198 (Mich. Ct. App. April 6, 2017) (unpublished).

Petitioner filed an application for leave to appeal with the Michigan

Supreme Court, which was denied in a standard order. People v. Adams,

501 Mich. 897, 901 N.W.2d 896 (Oct. 13, 2017).

      Petitioner filed his federal habeas petition on September 27, 2018.

ECF No. 1. Respondent filed an answer to the petition on April 25, 2019

contending that it should be denied because the prosecutorial misconduct


                                    2
claim is procedurally defaulted and all the claims lack merit. ECF No. 7.

Petitioner filed the instant motion on April 29, 2019. ECF No. 10.

III. Analysis

     Petitioner seeks to stay the proceedings and hold his habeas
petition in abeyance so that he may return to state court to exhaust

available remedies as to an additional claim of prosecutorial misconduct

and the failure of trial and appellate counsel to raise the issue. The
doctrine of exhaustion of state remedies requires state prisoners to “fairly

present” their claims as federal constitutional issues in the state courts

before raising those claims in a federal habeas petition. 28 U.S.C. §

2254(b)(1)(A) and (c); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999);

McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); Rust v. Zent, 17

F.3d 155, 160 (6th Cir. 1994).
     The exhaustion requirement is satisfied if a prisoner invokes one

complete round of the state’s established appellate review process.

O’Sullivan, 526 U.S. at 845. The claims must be “fairly presented” to the

state courts, meaning that the petitioner must have asserted both the

factual and legal bases for the claims in the state courts. McMeans, 228

F.3d at 681; see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir.

2006) (citing McMeans). The claims must also be presented to the state

courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d 365,

368 (6th Cir. 1984). A Michigan prisoner must present each issue to both

the Michigan Court of Appeals and the Michigan Supreme Court to
                                     3
satisfy the exhaustion requirement. Hafley v. Sowders, 902 F.2d 480, 483

(6th Cir. 1990); Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999).

While the exhaustion requirement is not jurisdictional, a “strong

presumption” exists that a petitioner must exhaust all available state
remedies before seeking federal habeas review. Granberry v. Greer, 481

U.S. 129, 131, 134-35 (1987). The burden is on the petitioner to prove

exhaustion. Rust, 17 F.3d at 160.
     A federal district court has discretion to stay a mixed habeas

petition, containing both exhausted and unexhausted claims, to allow a

petitioner to present unexhausted claims to the state courts and then

return to federal court on a perfected petition. Rhines v. Weber, 544 U.S.

269, 276 (2005). Stay and abeyance is available only in “limited

circumstances” such as when the one-year statute of limitations poses a
concern, and when the petitioner demonstrates “good cause” for the

failure to exhaust state remedies before proceeding in federal court, the

petitioner has not engaged in intentionally dilatory litigation tactics, and

the unexhausted claims are not “plainly meritless.” Id. at 277.

     Petitioner fails to show the need for a stay. His current habeas

claims are exhausted and he fails to show that the one-year statute of

limitations applicable to federal habeas actions, see 28 U.S.C. § 2244(d),

will preclude review. The Michigan Supreme Court denied leave to

appeal on October 13, 2017. Petitioner's convictions became final 90 days

later, see Jimenez v. Quarterman, 555 U.S. 113, 120 (2009) (a conviction
                                     4
becomes final when "the time for filing a certiorari petition expires");

Lawrence v. Florida, 549 U.S. 327, 333 (2007); S. Ct. R. 13(1), on January

11, 2018. Accordingly, Petitioner was required to file his federal habeas

petition by January 11, 2019, excluding any time during which a properly
filed application for state post-conviction or collateral review was

pending in accordance with 28 U.S.C. § 2244(d)(2). Petitioner filed his

habeas petition on September 27, 2018. At that point, about eight and
one-half months of the one-year period had run.

      While the time in which this case has been pending in federal court

is not statutorily tolled, see Duncan v. Walker, 533 U.S. 167, 181–82

(2001) (a federal habeas petition is not an “application for State post-

conviction or other collateral review” within the meaning of 28 U.S.C. §

2244(d)(2) so as to statutorily toll the limitations period), such time is
equitably tolled. See, e.g., Johnson v. Warren, 344 F. Supp. 2d 1081, 1088-

89 (E.D. Mich. 2004). The limitations period will also be tolled during the

time in which any properly filed post-conviction or collateral actions are

pending in the state courts. See 28 U.S.C. § 2244(d)(2); Carey v. Saffold,

536 U.S. 214, 219-221 (2002). Given that more than three months of the

one-year period remains, Petitioner has sufficient time to exhaust

additional issues in the state courts and return to federal court should he

wish to do so. This is particularly true here given that Petitioner has

already prepared a motion for relief from judgment (attached to his

motion to stay) for filing in state court.
                                      5
      Furthermore, while Petitioner’s new claims may not be “plainly

meritless,” he fails to explain his delay in raising them. Petitioner knew

or could have known of facts underlying his new claims at the time of

trial and/or direct appeal. Petitioner fails to show good cause for not
exhausting his additional claims in the state courts before seeking

federal habeas review. The fact that appellate counsel did not raise the

issues on direct appeal, while perhaps establishing cause for that
procedural default, does not excuse Petitioner’s failure to exhaust all of

his issues on state collateral review before proceeding in federal court.

The lack of a legal education, ignorance of the law, and/or the lack of legal

assistance do not constitute good cause for the failure to exhaust state

remedies. See Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004); Kint v.

Burt, No. 2:05-CV-74822-DT, 2007 WL 763174, *2 n.1 (E.D. Mich. March
9, 2007). Given such circumstances, a stay is unwarranted.

IV.   Conclusion

      Accordingly, the Court DENIES Petitioner’s motion to stay the

proceedings. Should Petitioner wish to have the Court dismiss the

present habeas petition, which contains exhausted claims, so that he may

pursue additional issues in the state courts, he may move for a non-

prejudicial dismissal of this case within 30 days of the filing date of this

order. If he does not do so, the Court shall proceed on the claims contained




                                     6
in the pending habeas petition.


   SO ORDERED.



   Dated: June 17, 2019      s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

                        Certificate of Service
      I hereby certify that this Order was electronically filed, and
   the parties and/or counsel of record were served on June 17,
   2019.

                             s/A. Chubb
                             Case Manager




                                    7
